Citation Nr: 0406238	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  97-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for "degenerative joint 
disease and chronic arthritis" of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action of the 
Manchester, New Hampshire, Regional Office (RO). 

When first before the Board in March 1999, the case was 
remanded for a Travel Board hearing. On return to the Board 
in May 2002, the Board undertook further development of the 
evidence. In May 2003 the case was remanded pursuant to new 
court precedent invalidating the Board's development of 
appellate cases.

The veteran testified before the undersigned in an August 
2001 hearing at the RO.  A copy of the transcript of that 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.

Review of the claims file reveals that in an August 2001 
hearing the veteran testified to the effect that he received 
treatment for his knees beginning in the 1960's from several 
private physicians. In a May 2002 development request, the 
Board noted that the record contained treatment letters from 
private physicians Dr. Fox and Dr. Mixa, but did not contain 
the underlying treatment records. The Board determined that 
records of private treatment, including the underlying 
treatment records, should be obtained for private physicians 
identified by the veteran.

In a September 2002 VCAA letter, the Board forwarded VA Forms 
21-4142, Authorization and Consent to Release Information, to 
the veteran for completion of information pertinent to his 
private providers. In its May 2003 remand, the Board noted 
that additional records of VA treatment had been received. 
However, there is no indication in the record that attempts 
were made to obtain the underlying treatment records of those 
private providers who have been adequately identified by the 
veteran.

Consistent with the Board's prior determination of record, 
that the underlying treatment records of private providers 
should be obtained, the case is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:

1.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran or already of 
record, specifically to include 
underlying treatment records of Dr. Mixa 
and Dr. Fox.  In any event, the RO should 
ensure that attempts are made to obtain 
all referenced private medical records 
pertaining to treatment or evaluation of 
the veteran, including the underlying 
treatment records where possible, and 
that all such records are associated with 
the claims files.  The veteran and his 
representative should be informed if the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, and be requested to provide the 
outstanding evidence.

2.  The RO should ensure that all 
development and notification mandated by 
the VCAA have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  Then, the RO should adjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


